PER CURIAM.
The appellant was convicted, under the aider and abettor statute, of the crime of robbery. He appeals and urges that the evidence is insufficient to support such a conviction.
A review of the record fails to demonstrate sufficient, competent evidence beyond and to the exclusion of a reasonable doubt to convict the appellant of the crime of robbery under the aider and abettor statute, § 776.011, Fla.Stat., F.S.A. Therefore, said judgment of conviction and sentence be and the same is hereby set aside with directions to discharge the appellant from the cause, pursuant to § 924.36, Fla.Stat., F.S.A. See: Douglas v. State, Fla.App.1969, 214 So.2d 653.
The other points submitted by the appellant have been examined and found to be either moot [as to the pre-trial discovery matters] because of the above and foregoing, or without merit [as to the right to a twelve-man jury]. See: Williams v. State, Fla.App.1969, 224 So.2d 406; Morgan v. State, Fla.App.1969, 223 So.2d 801; Hearns v. State, Fla.1969, 223 So.2d 738.
This opinion is not to be construed as preventing the State from filing any other charges .against the appellant that might be justified under the circumstances.
Reversed and remanded, with directions to discharge the defendant from the instant cause in the trial cottrt.